Citation Nr: 1039961	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected diabetes 
mellitus type II.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for hyperlipidemia and a TDIU rating.  The 
Board remanded these claims for further development in October 
2008.  

Hypercholesterolemia or elevated serum (blood) cholesterol is not 
a disability for which VA compensation benefits are payable.  
Diagnoses of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities.  61 Fed. Reg. 20,440 (May 7, 1996).  
The term disability, as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Thus, in order for the 
Veteran's high cholesterol and triglycerides to be eligible for 
service connection, his high cholesterol and triglycerides must 
be evidence of an underlying disability or result in or aggravate 
a disability.  It appears that the Veteran's elevated cholesterol 
and triglycerides were diagnosed after his diabetes mellitus was 
diagnosed, and the record shows that the Veteran has been 
diagnosed with a cardiovascular disorder.  Therefore, the 
Veteran's claim for service connection for hyperlipidemia has 
been rephrased as entitlement to service connection for a 
cardiovascular disability, to include as secondary to service-
connected diabetes mellitus type II.  

The issue of service connection for cirrhosis, to include as 
secondary to service-connected hepatitis C, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
evidence shows that the Veteran's hypertension is at least as 
likely as not aggravated by his service-connected diabetes 
mellitus type II.  


CONCLUSION OF LAW

The Veteran's current hypertension was aggravated by his 
service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including cardiovascular disease, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).    

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2010).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on 
a secondary basis for his cardiovascular disability because the 
disability is due to his service-connected diabetes mellitus type 
II.

On VA examination in November 2008, the examiner noted that the 
Veteran was diagnosed with hypertension in 2001 and that he was 
currently receiving treatment for it.  Examination found that the 
Veteran had blood pressure readings of 130/80, 138/80, and 
136/80.  The examiner reviewed the entire claims file and opined 
that diabetes mellitus type II caused elevated lipids in the 
Veteran's case.  The examiner reasoned that standard texts 
dealing with diabetes mellitus type II concluded that there was a 
defect in metabolism that caused elevated serum lipids, which in 
turn could cause or contribute to coronary artery disease.  
However, the examiner stated that the Veteran's most recent ECG 
did not indicate any current coronary artery disease.  Regarding 
the Veteran's hypertension, the examiner opined that it was not a 
complication of diabetes because the tests did not show any 
elevated microalbuminaria.  However, the examiner found that the 
Veteran's service-connected diabetes mellitus type II aggravated 
his hypertension.  The rationale was that elevated lipids caused 
by the Veteran's diabetes mellitus type II were known to cause 
both arteriosclerosis and atherosclerosis, which led to worsening 
of hypertension.   

An evaluation of the probative value of a medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the November 2008 medical opinion 
is probative and persuasive based on the examiner's thorough 
examination of the Veteran and the adequate rationale provided.  
In addition, there is no contrary competent medical opinion of 
record.  In that examination, the Veteran's hypertension was 
found to be aggravated by his service-connected diabetes mellitus 
because the elevated lipids caused by his diabetes were known to 
cause arteriosclerosis and atherosclerosis, which in turn led to 
worsening of hypertension.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the Veteran's 
hypertension, as secondary to his service-connected diabetes 
mellitus type II, is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Service connection for hypertension, as secondary to service-
connected diabetes mellitus type II, is granted.  



REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to TDIU.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 20 percent rating 
for diabetes mellitus type II; separate 10 percent ratings for 
peripheral neuropathy of the right and left upper extremities, 
and the right and left lower extremities; a 10 percent rating for 
hepatitis C; and a 0 percent rating for erectile dysfunction.  
The combined disability rating is 60 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2010).  The Veteran does not 
currently meet the percentage criteria laid out in 38 C.F.R. 
§ 4.16(a) (2010).  However, as a result of the Board decision 
herein, service connection has been granted for hypertension.  
The Board finds that remand is necessary in order to have the RO 
assign a disability rating and effective date for the Veteran's 
service-connected hypertension.   

Additionally, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  The Veteran suffers from several non-service-
connected disabilities in addition to his service-connected 
disabilities.  Therefore, in October 2008, the Board remanded the 
claim for entitlement to TDIU for an examination in order to 
ascertain the impact of his service-connected disabilities on his 
unemployability.  At the November 2008 VA examination, the 
examiner opined that the Veteran was unable to work due to 
multiple medical conditions for which accommodations could not be 
made by prospective employers.  The examiner also noted that the 
Veteran was receiving Social Security disability.  The lack of an 
opinion as to whether the Veteran was unemployable solely due to 
his service-connected disabilities renders the November 2008 VA 
examination inadequate because it failed to provide the opinion 
requested in the previous Board remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As it remains unclear to the Board whether the 
Veteran's service-connected disabilities prohibit him from 
sustaining gainful employment, the Board finds that a remand for 
an examination to assess the overall effect of the Veteran's 
service-connected disabilities alone on his ability to obtain and 
retain employment is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Enact the Board's decision herein and 
assign an effective date and a disability 
rating for hypertension.  
 
2.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on his 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(diabetes mellitus type II, peripheral 
neuropathy of the right upper extremity, 
peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the 
right lower extremity, peripheral 
neuropathy of the left lower extremity, 
hepatitis C, erectile dysfunction, and 
hypertension) without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided. 

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


